THIRTEENTH AMENDMENT AGREEMENT

This Thirteenth Amendment Agreement ("Amendment Agreement") is dated as of this
17th day of September, 2001, by and between GREEN MOUNTAIN COFFEE ROASTERS,
INC., a Vermont corporation with a principal place of business at 33 Coffee
Lane, Waterbury, Vermont, 05676 (the "Borrower"), GREEN MOUNTAIN COFFEE ROASTERS
FRANCHISING CORPORATION., a Delaware corporation (the "Subsidiary"), and FLEET
NATIONAL BANK (successor by merger to FLEET BANK - NH), a national bank
organized under the laws of the United States with a place of business at 1155
Elm Street, Manchester, New Hampshire, 03101 (the "Bank").

 

WITNESSETH:

WHEREAS, the Bank and the Borrower entered into a Seventh Amendment and First
Restatement of the Commercial Loan Agreement dated April 12, 1996 and have
executed certain documents and instruments in connection therewith, as amended
(the Loan Agreement and all of the foregoing, as amended, are herinafter
referred to collectively as the "Loan Documents");

WHEREAS, pursuant to the Loan Agreement, the Bank has extended to the Borrower
certain credit facilities including a revolving line of credit loan up to the
maximum principal amount of Fifteen Million Dollars ($15,000,000) (the
"Revolving Line of Credit Loan");

WHEREAS, the parties desire to amend the Loan Agreement and Loan Documents to
(i) amend the financial covenants and (ii) amend the Loan Documents in certain
other respects.

NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate and agree as follows:

Representation and Warranties Of The Borrower And The Subsidiary

. The Borrower and the Subsidiary represent and warrant to the Bank as follows:

Except as modified by this Agreement, the representations and warranties of the
Borrower and the Subsidiary made in the Loan Documents remain true and accurate
and are hereby reaffirmed as of the date hereof.

The Borrower and the Subsidiary have performed, in all material respects, all
obligations to be performed by each of them to date under the Loan Document and
no event of default exists thereunder.

The Borrower is a corporation duly organized, qualified and existing in good
standing under the laws of the State of Vermont. The Borrower is a corporation
duly organized and validly existing, in good standing, under the laws of the
jurisdiction of the respective organization.

The execution, delivery, and performance of this Amendment Agreement and the
documents relating hereto (the "Amendment Documents") are within the power of
the Borrower and are not in contravention of law, the Borrower's Articles of
Incorporation, By-Laws, formation agreement, or the terms of any other
documents, agreements, or undertaking to which the Borrower is a party or by
which the Borrower is bound. No approval of any person, corporation,
governmental body, or other entity not provided herewith is a prerequisite to
the execution, delivery, and performance by the Borrower of the Amendment
Documents or any of the documents submitted to the Bank in connection with the
Amendment Documents or upon execution by the Bank to ensure the validity of
enforceability thereof.

When executed on behalf of the Borrower and the Subsidiary, the Amendment
Documents will constitute a legally binding obligation of the Borrower and the
Subsidiary, enforceable in accordance with their terms; provided, that the
validity or enforceability of any provision in the Loan Documents, or of any
rights granted to the Bank pursuant thereto may be subject to and affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and that the right of the Bank to
specifically enforce any provisions of the Loan Documents is subject to general
principles of equity.

Amendment To Loan Agreement

. The Loan Agreement, as amended, shall be further amended as follows:

Article IV, Schedule B. Description of Additional Financial and other Covenants:

Delete Paragraph D in its entirety and replace it with the following:

D. Borrower shall not make expenditures for capital assets or capital
improvements (as determined in accordance with GAAP) in the Fiscal Year Ending
September 2001 in excess of Six Million Five Hundred Thousand Dollars
($6,500,000) and in the Fiscal Year Ending September 2002 in excess of Seven
Million Five Hundred Thousand Dollars ($7,500,000) plus the amount of cash
received in such fiscal year by Borrower from the sale of capital assets.

Article I, Paragraph D. Revolving Line of Credit Loan Interest Rates

Replace all references to the Bank's "Base Rate" in Section (iv) with "Prime
Rate". The term "Prime Rate" means the variable per annum rate of interest so
designated from time to time by Fleet National Bank (or its successors or
assigns) as its prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.

Add the following to Article XIII. Miscellaneous Provisions

R. Application of Payments "All payments shall be applied first to the payment
of all fees, expenses and other amounts due to the Bank (excluding principal or
interest), then to accrued to interest, and the balance on account of
outstanding principal; provided, however, that after demand, payments will be
applied to the obligations of Borrower to Bank as Bank determines in its sole
discretion."

S. Payment of Fees and Expenses "Borrower shall pay on demand all expenses of
Bank in connection with the preparation, administration, default, collection,
waiver or amendment of loan terms, or in connection with Bank's exercise,
preservation or enforcement of any of its rights, remedies or options hereunder,
including, without limitation, fees of outside legal counsel or the allocated
costs of in-house legal counsel, accounting, consulting, brokerage or other
similar professional fees or expenses, and any fees or expenses associated with
travel or other costs relating to any appraisals or examinations conducted in
connection with the loan or any collateral therefor, and the amount of all such
expenses shall, until paid, bear interest at the rate applicable to principal
hereunder (including any default rate) and be an obligation secured by any
collateral"

T. Use of Proceeds/Regulation U. "No portion of the proceeds of the loan shall
be used, in whole or in part, for the purpose of purchasing or carrying any
"margin stock" as such term is defined in Regulation U of the Board of Governors
of the Federal Reserve System"

Loan Documents
. The Borrower and the Subsidiary shall deliver this Amendment Agreement to the
Bank and this document shall be included in the term "the Loan Documents"
appearing in the original Loan Agreement. The collateral granted to the Bank
therein, including without limitation, the security agreement, shall secure the
loan as set forth in the Loan Documents, as amended.

Future References

. All reference to the Loan Documents shall hereinafter refer to such documents
as amended.

Continuing Effect

. The provisions of the Loan Documents, as modified herein, shall remain in full
force and effect in accordance with their terms and are hereby ratified and
confirmed.

General

.

The Borrower and the Subsidiary shall execute and deliver such additional
documents and do such other acts as the Bank may be reasonably require to
implement the intent of this Thirteenth Amendment Agreement fully.

The Borrower shall pay all costs and expenses, including, but not limited to,
reasonable attorneys' fees, incurred by the Bank in connection with this
Amendment Agreement. The Bank, at its option, but without any obligation to do
so, my advance funds to pay any such costs and expenses that are the obligation
of the Borrower, and all such funds advanced shall bear interest at the highest
rate provided in the Note.

This Agreement and the Amendment Documents may be executed in several
counterparts by the Borrower and the Bank, and any obligor or guarantor of the
Loan Agreement, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement. This
Agreement may not be amended or modified except by the written instrument
describing such amendment or modification executed by Borrower and Bank.

 

IN WITNESS WHEREOF, the Bank, the Borrower, and the Subsidiary have executed
this Amendment Agreement by their duly authorized officers as of the date set
forth above.



FLEET NATIONAL BANK

By: /s/ Kenneth Sheldon
Kenneth Sheldon, Vice President

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

By: /s/ Robert D. Britt
Robert D. Britt, Chief Financial Officer



GREEN MOUNTAIN COFFEE ROASTERS

FRANCHISING CORPORATION



By: /s/ Robert D. Britt
Robert D. Britt, Chief Financial Officer

 

STATE OF Vermont

 
COUNTY OF Washington



The foregoing instrument was acknowledged before me this 17th day of September,
2001 by Robert D. Britt, Chief Financial Officer of Green Mountain Coffee
Roasters, Inc., a Vermont corporation, on behalf of such corporation.



/s/ Dianna L. DiMatteo  
Notary Public/ justice of the Peace

My commission expires: 2/10/03



 

STATE OF Vermont
COUNTY OF Washington

The foregoing instrument was acknowledged before me this 17th day of September,
2001 by Robert D. Britt, Chief Financial Officer of Green Mountain Coffee
Roasters Franchising Corporation, a Delaware corporation, on behalf of such
corporation.

/s/ Dianna L. DiMatteo  
Notary Public/ justice of the Peace

My commission expires: 2/10/03